Action by a customer against defendants, a firm of stockbrokers, for an alleged conversion arising from the sale, for lack of collateral security, of the securities listed on the customer’s margin account. Counterclaim by defendants for the amount alleged to be due on the account after the sale. Judgment for defendants on their counterclaim, dismissing plaintiff’s complaint on the merits. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.